               Case 9:21-cv-00072-DLC Document 4 Filed 09/13/21 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION

    ROBERT JAMES SWINT, JAMES                                CV 21–72–M–DLC
    STANLEY DEAN,

                          Plaintiffs,
                                                                    ORDER
    vs.

    INTERNATIONAL PAPER
    COMPANY, UNITED STATES OF
    AMERICA, BUSH BOAKE ALLEN,
    CHAMPION MASONITE,

                           Defendants.


          Plaintiff Robert James Swint1 has filed a motion to proceed in forma

pauperis (Doc. 1) and lodged a proposed complaint (Doc. 2). The Court will grant

the in forma pauperis motion and dismiss the action pursuant to 28 U.S.C. §

1915(e)(2)(B).

          I.      In Forma Pauperis Motion (Doc. 1).

          Mr. Swint’s motion and account statement are sufficient to make the

requisite showing under 28 U.S.C. § 1915(a). As such, the motion to proceed in



1
 The complaint (Doc. 2) also names James Stanley Dean as a plaintiff but it only bears Robert
James Swint’s signature. Accordingly, James Stanley Dean is not a proper plaintiff to this action
because Robert James Swint, who is proceeding pro se, cannot represent anybody but himself.
Welch v. Terhune, 11 Fed. Appx. 747, 747 (9th Cir. 2001) (unpublished) (citing C.E. Pope
Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987)).
                                                1
          Case 9:21-cv-00072-DLC Document 4 Filed 09/13/21 Page 2 of 5



forma pauperis (Doc. 1) will be granted.

       II.    Screening Analysis.

       Because Mr. Swint is proceeding in forma pauperis, the Court will screen his

complaint pursuant to 28 U.S.C. § 1915. Under federal law, this Court must

dismiss this “case at any time if the court determines that . . . the action or appeal:”

(1) is frivolous or malicious; (2) fails to state a claim upon which relief can be

granted; or (3) seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B).2 A complaint is frivolous when its “factual

allegations and legal conclusions . . . lack[] an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). This includes “not only the

inarguable legal conclusion, but also the fanciful factual allegation.” Id.

       A complaint fails to state a claim unless it includes “a plausible claim for

relief with well-pleaded facts demonstrating the pleader’s entitlement to relief.”

Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1174 (9th Cir. 2021) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)). In short, to state a claim, the

well-pleaded facts in Mr. Swint’s complaint must plausibly establish his right to

relief. Id. This requires more than the mere recitation of the elements of a cause of

action or conclusory legal conclusions. Id. With these principles in mind, the


2
 Even though § 1915(e)(2)(B) is found within the Prison Litigation Reform Act, it applies with
equal force to non-prisoner pro se plaintiffs proceeding in forma pauperis. Calhoun v. Stahl, 254
F.3d 845, 845 (9th Cir. 2001).
                                                2
         Case 9:21-cv-00072-DLC Document 4 Filed 09/13/21 Page 3 of 5



Court will examine Mr. Swint’s complaint.

      Mr. Swint’s complaint spans two pages and states as follows:

                                      Jurisdiction

                     42 USC §§ title VII – Descrimination (sic)

                                         Facts

      In 1986, World Population set for 6.2 billion in 2000, after being split
      in 1955, New York Times, And declared 62 billion in 1921. April 26,
      2000 I.P. or International Paper offers 6.2 billion for Champion.
      Same day World Intellection Property Day is declared, And Howard
      Deans Anti-GA bill signed in Vermont, IP also made a deal in 2000
      set For New York at end of 2001, with Bush Boake Allen signing the
      1988 Masonite, Robert Swint. Mary Mo ran, Mr Stan, James Dean,
      J.D. Power vs Robert Keebler And Associates.

                                         Relief

      I need help out of this mess And 2 a home, but First turn the courts
      into a proposed to a girl Im trying to impress.

(Doc. 2 at 1–2.)

      This is not Mr. Swint’s first civil lawsuit. Instead, a “review of Public

Access to Court Electronic Records (PACER) shows that, since December 2020,

Plaintiff has filed more than 40 pro se civil actions and appeals in federal courts

around the country.” Swint v. Mueller, 2021 WL 2441128, *2 (S.D.N.Y. 2021).

“[E]very case that has been addressed on the merits has been dismissed as either

frivolous or duplicative, for failure to state a claim, or for lack of subject matter

jurisdiction.” Id. The same is true in this case.

                                            3
         Case 9:21-cv-00072-DLC Document 4 Filed 09/13/21 Page 4 of 5



      Even affording Mr. Swint’s complaint the liberal construction it deserves,

Erickson v. Pardus, 551 U.S. 89, 94 (2007), it cannot be construed as anything

other than frivolous. Mr. Swint’s allegations do not plausibly establish any basis

for relief under the law. Although the complaint cites to Title VII of the Civil

Rights Act of 1964 (Doc. 2 at 1), that provision of federal law prohibits employers

from discriminating “against any individual with respect to . . . compensation,

terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1); see also

Dominguez-Curry v. Nevada Transp. Dept., 424 F.3d 1027, 1034 (9th Cir. 2005).

Mr. Swint’s complaint does not contain any allegations plausibly establishing that

he was subjected to employment discrimination on the basis of his race, color,

religion, sex, or national origin. The complaint cannot be plausibly read to state

any other claim for relief. In short, it is frivolous.

      Because Mr. Swint’s complaint is “both incomprehensible and irrational,”

the Court finds that any amendment would be futile. Swint v. International Paper

Co., 2021 WL 2785322, *3 (D. Alaska 2021) (collecting frivolous cases filed by

Mr. Swint to conclude amendment would be improper).

                                         Order

      Accordingly, IT IS ORDERED that Mr. Swint’s motion to proceed in forma

pauperis (Doc. 1) is GRANTED. The Clerk of Court shall waive the filing fee.

                                            4
         Case 9:21-cv-00072-DLC Document 4 Filed 09/13/21 Page 5 of 5



      IT IS FURTHER ORDERED that the lodged complaint (Doc. 2) shall be

deemed filed on June 10, 2021.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1915(e)(2)(B),

this action is DISMISSED. The Clerk of Court is directed to close the case file and

enter judgment by separate document.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to have the

docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the Federal

Rules of Appellate Procedure that any appeal of this Order would not be taken in

good faith. Mr. Swint’s complaint is frivolous and fails to state a claim upon

which relief can be granted.

      DATED this 13th day of September, 2021.




                                          5
